Citation Nr: 1024102	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
injury at L4-L5 with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 
1975.  Thereafter, he had reserve service through 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for residuals of 
a lumbar injury.

In February 2009 the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

When the case was last before the Board in June 2009, the 
issue of entitlement to service connection for residuals of a 
lumbar injury at L4-L5 with radiculopathy was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2009 remand, the Board instructed the AMC/RO to 
schedule the Veteran for a VA examination in order to 
determine the etiological relationship, if any, between the 
Veteran's lumbar spine disorder and his service-connected 
cervical spine disorder as well as his service-connected left 
upper extremity radiculopathy.  Specifically, it was 
requested that the VA examiner provide an opinion regarding 
whether it is at least as likely as not that the Veteran's 
lumbar spine disorder was caused or aggravated by his 
service-connected cervical spine disorder and/or by his 
service-connected left upper extremity radiculopathy.  If the 
lumbar spine disorder was determined not to have been so 
aggravated, the examiner was instructed to explain the 
relationship, if any, between the lumbar spine disorder and 
both the service-connected cervical spine and left upper 
extremity radiculopathy disabilities.  

Upon review of the claims folder, the Board notes that the 
February 2010 VA examination report is inadequate for 
adjudication purposes.  Notably, the examination report 
reflects that the examiner opined that it less likely than 
not that the Veteran's current lumbar spine condition is 
related to his active military service and that it is less 
likely than not that the current lumbar spine disability is 
related to the service-connected cervical spine condition.  
The examiner failed to address whether it is at least as 
likely as not that the lumbar spine disorder is aggravated by 
the service-connected cervical spine disorder.  The examiner 
also failed to address whether it is at least as likely as 
not that the lumbar spine disorder is caused or aggravated by 
the service-connected left upper extremity radiculopathy.  

Therefore, the Agency of Original Jurisdiction (AOJ) did not 
accomplish the objectives set forth in June 2009 Board 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

The Board also notes that in May 2010, it received additional 
evidence from the Veteran.  The Veteran did not waive the 
right to initial AOJ review.  Thus, additional action in this 
regard is needed.  38 C.F.R. § 20.1304 (2009).  In the March 
2010 letter, the Veteran also indicated that he would obtain 
additional evidence in the near future.  If generated, this 
information has not been submitted by the Veteran and 
incorporated into the claims file.  See letter dated March 
29, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
submit any pertinent treatment or 
consultation reports generated since March 
2010.

2.  Thereafter, return the claims folders, 
to include a copy of this Remand, to the 
VA examiner who conducted the February 
2010 VA examination and request that he 
provide the following opinions:

(a)  Is it at least as likely as not 
(i.e., a 50 percent or better probability) 
that the Veteran's lumbar spine disorder 
was aggravated by his service-connected 
cervical spine disorder?  If the examiner 
determines that the lumbar spine disorder 
was aggravated by the cervical spine 
disorder, the examiner should quantify the 
level of additional disability 
attributable to such aggravation.

(b)  Is it at least as likely as not 
(i.e., a 50 percent or better probability) 
that the Veteran's lumbar spine disorder 
was caused or aggravated by his service-
connected left upper extremity 
radiculopathy?  If the examiner determines 
that the lumbar spine disorder was 
aggravated by the left upper extremity 
radiculopathy, the examiner should 
quantify the level of additional 
disability attributable to such 
aggravation.

(c)  If the examiner determines that the 
Veteran's lumbar spine disorder has not 
been aggravated by the service-connected 
cervical spine disorder and/or left upper 
extremity radiculopathy, the examiner 
should describe the relationship, if any, 
between the lumbar spine disorder and both 
the service-connected cervical spine 
disorder and the left upper extremity 
radiculopathy.

The examiner must provide a complete 
rationale for all opinions expressed.  A 
thorough discussion of the facts and the 
medical principles involved is required.  

If the February 2010 VA examiner is not 
available, the claims file should be 
provided to another qualified VA examiner 
who should then furnish the requested 
opinion.  If a new examination is needed 
to adequately address the questions posed, 
then one should be scheduled.

3.  After completing any additional 
development in addition to that described 
above, the AOJ should review the 
examination reports to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if not, 
the AOJ should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The AOJ should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


